COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN THE INTEREST OF D. A. A-B., A                              No. 08-21-00058-CV
 CHILD,                                          §
                                                                 Appeal from the
                           Appellant.            §
                                                                388th District Court
                                                 §
                                                             of El Paso County, Texas
                                                 §
                                                              (TC# 2016DCM0868)

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 7, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Kristina Voorhies Legan, the Appellant’s attorney,

prepare the Appellant’s Brief and forward the same to this Court on or before October 7, 2021.

       IT IS SO ORDERED this 9h day of September, 2021.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.